Case 1:21-cv-00100-RLY-TAB Document 1 Filed 01/13/21 Page 1 of 14 PageID #: 1




  1   David H. Krieger, Esq.
      Nevada Bar No. 9086
  2   KRIEGER LAW GROUP LLC
      HENDERSON OFFICE
  3
      2850 W. Horizon Ridge Parkway, Suite 200
  4   Henderson, Nevada 89052
      Phone: (702) 848-3855
  5   Email: dkrieger@kriegerlawgroup.com
  6
      Miles N. Clark, Esq.
  7   Nevada Bar No. 13848
      Shaina R. Plaksin, Esq.
  8   Nevada Bar No. 13935
      KNEPPER & CLARK LLC
  9
      5510 S. Fort Apache Rd, Suite 30
 10   Las Vegas, NV 89148-7700
      Phone: (702) 856-7430
 11   FAX: (702) 447-8048
      Email: miles.clark@knepperclark.com
 12
      Email: shaina.plaksin@knepperclark.com
 13
      Attorneys for Plaintiff
 14
 15
                                UNITED STATES DISTRICT COURT
 16                             SOUTHERN DISTRICT OF INDIANA

 17                                                   :          Civil Action No.: 1:21-cv-00100
       SIDOINE BRUCE,                                 :
 18                                                   :
 19           Plaintiff,                              :          COMPLAINT FOR DAMAGES
       v.                                             :          PURSUANT TO THE FAIR
 20                                                   :          CREDIT REPORTING ACT, 15
       HOME POINT FINANCIAL                           :          U.S.C. § 1681, ET SEQ.
 21    CORPORATION,                                   :
 22                                                   :          JURY TRIAL DEMANDED
              Defendant.                              :
 23                                                   :
 24
 25
                                     JURISDICTION AND VENUE
 26
      1.     This Court has federal question jurisdiction because this case arises out of violations of
 27
             federal law. 15 U.S.C. § 1681 et seq.; 28 U.S.C. § 1331.
 28

                                                    -1-
Case 1:21-cv-00100-RLY-TAB Document 1 Filed 01/13/21 Page 2 of 14 PageID #: 2




  1   2.    This action arises from violations of the Fair Credit Reporting Act, 15 U.S.C. §§ 1681–

  2         1681x (“FCRA”).
  3
      3.    Venue is proper in the United States District Court for the Southern District of Indiana
  4
            pursuant to 28 U.S.C. § 1391(b) because Plaintiff is a resident of Marion County, the State
  5
            of Indiana and because Defendant is subject to personal jurisdiction in Marion County,
  6
  7         State of Indiana as they conduct business there. Venue is also proper because the conduct

  8         giving rise to this action occurred in Indiana. 28 U.S.C. § 1391(b)(2). Further, Home Point
  9
            Financial Corporation has a registered agent of service in Indiana and is listed with the
 10
            Indiana Secretary of State as a foreign for-profit corporation doing business in Indiana.
 11
                                                PARTIES
 12
 13   4.    Plaintiff Sidoine Bruce (“Plaintiff”) is a natural person residing in Marion County, State

 14         of Indiana. In addition, Plaintiff is a “consumer” as that term is defined by 15 U.S.C.
 15
            § 1681a(c).
 16
      5.    Defendant Home Point Financial Corporation (“Home Point Financial”) is headquartered
 17
            in Ann Arbor, MI, doing business in the State of Indiana. Home Point Financial is a
 18
 19         furnisher of information as contemplated by 15 U.S.C. § 1681s-2(b) that regularly and in

 20         the ordinary course of business furnishes information to a consumer credit reporting
 21         agency.
 22
      6.    Unless otherwise indicated, the use of Defendant’s name in this Complaint includes all
 23
            agents, employees, officers, members, directors, heirs, successors, assigns, principals,
 24
 25         trustees, sureties, subrogees, representatives, and insurers of Defendant.

 26   ///
 27   ///
 28

                                                    -2-
Case 1:21-cv-00100-RLY-TAB Document 1 Filed 01/13/21 Page 3 of 14 PageID #: 3




  1                       FACTUAL ALLEGATIONS – FCRA VIOLATIONS

  2                                  GENERAL ALLEGATIONS
  3
      7.   The United States Congress has found the banking system is dependent upon fair and
  4
           accurate credit reporting. Inaccurate credit reports directly impair the efficiency of the
  5
           banking system, and unfair credit reporting methods undermine the public confidence,
  6
  7        which is essential to the continued functioning of the banking system. Congress enacted

  8        the FCRA to insure fair and accurate reporting, promote efficiency in the banking system,
  9
           and protect consumer privacy. The FCRA seeks to ensure consumer reporting agencies
 10
           exercise their grave responsibilities with fairness, impartiality, and a respect for the
 11
           consumer’s right to privacy because consumer reporting agencies have assumed such a
 12
 13        vital role in assembling and evaluating consumer credit and other information on

 14        consumers.
 15
      8.   The FCRA protects consumers through a tightly wound set of procedural protections from
 16
           the material risk of harms that otherwise flow from inaccurate reporting. Thus, through
 17
           the FCRA, Congress struck a balance between the credit industry’s desire to base credit
 18
 19        decisions on accurate information, and consumers’ substantive right to protection from

 20        damage to reputation, shame, mortification, and the emotional distress that naturally
 21        follows from inaccurate reporting of a consumer’s fidelity to his or her financial
 22
           obligations.
 23
      9.   On April 11, 2018, Plaintiff filed for Chapter 7 Bankruptcy in the United States
 24
 25        Bankruptcy Court for the Southern District of Indiana pursuant to 11 U.S.C. § 701 et seq.

 26        Plaintiff’s case was assigned Case Number 18-02628-RLM (the “Chapter 7” or
 27        “Bankruptcy”). BK ECF No. 1.
 28

                                                  -3-
Case 1:21-cv-00100-RLY-TAB Document 1 Filed 01/13/21 Page 4 of 14 PageID #: 4




  1   10.    On June 11, 2018, Home Point Financial filed a Reaffirmation Agreement, whereby

  2          Plaintiff agreed to reaffirm the debt owed to Home Point Financial, on secured property
  3
             of a primary residence mortgage on property located at 1352 New Field Lane,
  4
             Indianapolis, IN 46231. BK ECF No. 14. As part of this Reaffirmation Agreement,
  5
             Plaintiff agreed to pay monthly installments beyond the end of her Chapter 7 Bankruptcy
  6
  7          and acknowledged that the debt would not be discharged. See id. at 1.

  8   11.    On July 24, 2018, Plaintiff obtained an Order of Discharge on her Chapter 7 Bankruptcy
  9
             case. BK ECF No. 18. Plaintiff’s Order of Discharge expressly stated: “[D]ebts covered
 10
             by a valid reaffirmation agreement are not discharged.” Id. at 2.
 11
      12.    Furthering the FCRA’s goal of accuracy, a consumer may dispute the accuracy or
 12
 13          completeness any item of information appearing in their file. 15 U.S.C. § 1681i(a). Once

 14          notified of a dispute, a consumer reporting agency must notify the source or furnisher of
 15
             information, who must in turn conduct an investigation of the disputed item pursuant to
 16
             Section1 1681s-2(b).
 17
      13.    Upon receipt of a notice pursuant to 15 U.S.C. § 1681i(a)(2), the furnisher of the
 18
 19          information must review all relevant information provided by the consumer reporting

 20          agency. 15 U.S.C. § 1681s-2(b)(1)(B).
 21   14.    The furnisher must timely report the results of the investigation to the consumer reporting
 22
             agency, which in turn must timely notify the disputing consumer regarding the results of
 23
             the reinvestigation. See 15 U.S.C. §§ 1681s-2(b)(1)(C), 1681i(a)(6).
 24
 25
 26
 27
 28
       1
         Unless otherwise noted, herein, all references to “Section,” are to the sections or subsections
      of United States Code Chapter 15.

                                                      -4-
Case 1:21-cv-00100-RLY-TAB Document 1 Filed 01/13/21 Page 5 of 14 PageID #: 5




  1   15.   If the furnisher’s investigation yields results that the information disputed by the consumer

  2         is incomplete or inaccurate, then the furnisher must report those results to all other CRAs.
  3
            15 U.S.C. § 1681s-2(b)(1)(D).
  4
      16.   Additionally, Defendant’s conduct described herein also failed to comply with the
  5
            Consumer Data Industry Association’s (“CDIA’s”) Metro 2 reporting standards (“Metro
  6
  7         2”), which provides guidance for credit reporting and FCRA compliance.

  8   17.   The CDIA publishes the Metro 2 reporting standards to assist furnishers (like Defendant)
  9
            with their compliance requirements under the FCRA.
 10
      18.   A furnisher’s failure to follow industry reporting guidelines may establish materially
 11
            misleading reporting where (1) the furnisher adopts the standard, (2) the furnisher deviated
 12
 13         from the standard, and (3) this “deviation might adversely affect credit decisions—in other

 14         words, that entit[ies] would have expected [the defendant furnisher] to report in
 15
            compliance with the [CRRG] guidelines.” Nissou-Rabban v. Capital One Bank (USA),
 16
            No. 15-cv-1675 JLS (DHB), 2016 WL 4508241, at *5 (S.D. Cal. June 6, 2016) (citations
 17
            and quotations omitted). See also Wylie v. TransUnion, LLC, No. 16-cv-102, 2017 WL
 18
 19         835205, at *5-7 (W.D. Pa. Mar. 2, 2017).

 20   19.   On information and belief, Defendant herein adopted the Metro 2 reporting standards and
 21         at all times relevant implemented the Metro 2 format as an integral aspect of its duties
 22
            under the FCRA to have in place adequate and reasonable policies and procedures to
 23
            handle investigations of disputed information.
 24
 25   20.   The Metro 2 format guidelines provide specific instruction for properly reporting a

 26         secured debt for which a consumer reaffirms in a chapter 7 bankruptcy. See, e.g., 2017
 27         CDIA Credit Reporting Resource Guide (“2017 Metro 2”), Frequently Asked Question
 28

                                                     -5-
Case 1:21-cv-00100-RLY-TAB Document 1 Filed 01/13/21 Page 6 of 14 PageID #: 6




  1         (“FAQ”) 27(a), at page 6-17. The instruction provided is: “Account information as it

  2         applies going forward.” Id.
  3
      21.   Despite the Metro 2 Format’s instructions, Defendant failed to conform to the Metro 2
  4
            Format when reporting on Plaintiff’s accounts after Plaintiff filed a reaffirmation
  5
            agreement in the Bankruptcy, as further set forth below.
  6
  7   22.   Thus, the incomplete and inaccurate reporting provided to Plaintiff as described herein

  8         departed from the credit industry’s own reporting standards and was not only inaccurate
  9
            and incomplete, but also materially misleading under the CDIA’s standards as well.
 10
      23.   This is true both under Metro 2, and if Metro 2 does not apply. Metro 2 requires reporting
 11
            accurate post-discharge payment history for a reaffirmed secured debt, such as a mortgage
 12
 13         or automobile. See supra ¶ 20 (citing Metro 2 FAQ 27(a)).

 14   24.   The inaccurate reporting provided to Plaintiff as described herein was not only patently
 15
            incorrect, but also materially misleading. See Levine v. JPMorgan Chase & Co., 46 F.
 16
            Supp. 3d 871, 875 (E.D. Wis. 2014).
 17
                             HOME POINT FINANCIAL FCRA VIOLATIONS
 18
 19                Home Point Financial Violates 15 U.S.C. § 1681s-2(b) (Count 1)

 20   25.   Plaintiff obtained her credit disclosures pursuant to Section 1681g from Trans Union LLC
 21         (“Trans Union”) and Experian Information Solutions, Inc. (“Experian”) (collectively,
 22
            “Disclosures”), on or about January 14, 2020. Both of these two Disclosures included a
 23
            tradeline for Home Point Financial partial account no. 308000037**** (“Home Point
 24
 25         Financial Account”).

 26   26.   For the Trans Union Disclosure, Home Point Financial inaccurately reported for
 27         Plaintiff’s Home Point Financial Account: “Remarks: Chapter 7 Bankruptcy.” For the
 28

                                                   -6-
Case 1:21-cv-00100-RLY-TAB Document 1 Filed 01/13/21 Page 7 of 14 PageID #: 7




  1         Experian Disclosure, Home Point Financial inaccurately reported for Plaintiff’s Home

  2         Point Financial Account a Status of “Discharged through Bankruptcy Chapter 7.”
  3
            However, both of these reportings were inaccurate because, as explained supra ¶¶ 10–11,
  4
            Plaintiff’s debt to Home Point Financial was reaffirmed during her chapter 7 bankruptcy
  5
            and not discharged.
  6
  7   27.   Pursuant to 15 U.S.C. § 1681i(a)(2), letters dated February 12, 2020, were sent from

  8         Plaintiff to Trans Union and Experian (“CRAs”), disputing the reporting of her Home
  9
            Point Financial Account tradeline that appeared on both of her Disclosures.
 10
      28.   Plaintiff sent her dispute to each CRA, in writing, outlining claimed incorrect and
 11
            inaccurate credit information furnished by Home Point Financial. Specifically, a letter
 12
 13         was sent to each CRA from Plaintiff (“Dispute Letter(s)”), requesting that the inaccurate

 14         and incorrect derogatory information be corrected.
 15
      29.   Upon information and belief, upon receiving the Dispute Letter, each CRA notified Home
 16
            Point Financial of the dispute based on the CRAs’ mandated statutory duty pursuant to 15
 17
            U.S.C. § 1681i(a)(2).
 18
 19   30.   Upon receipt of the notice from each CRA, Home Point Financial was required to conduct

 20         an investigation into this specific account on Plaintiff’s consumer report pursuant to 15
 21         U.S.C. § 1681s-2(b).
 22
      31.   Upon information and belief, Trans Union failed to provide Plaintiff with a report of the
 23
            results of its reinvestigation within 45 days of receiving notice of Plaintiff’s dispute. As
 24
 25         such, on April 30, 2020, a second letter was sent to Trans Union from Plaintiff, disputing

 26         the same Home Point Financial Account (“Second Dispute Letter”). Upon information
 27         and belief, upon receiving the Second Dispute Letter, Trans Union again notified Home
 28

                                                    -7-
Case 1:21-cv-00100-RLY-TAB Document 1 Filed 01/13/21 Page 8 of 14 PageID #: 8




  1         Point Financial of the dispute based on the CRA’s mandated statutory duty pursuant to 15

  2         U.S.C. § 1681i(a)(2).
  3
      32.   Upon receipt of the notice from Trans Union, Home Point Financial was required to
  4
            conduct an investigation into this specific account on Plaintiff’s consumer report pursuant
  5
            to 15 U.S.C. § 1681s-2(b).
  6
  7   33.   Upon information and belief, Trans Union again failed to provide Plaintiff with a report

  8         of the results of its reinvestigation within 45 days of receiving notice of Plaintiff’s dispute.
  9
            However, Plaintiff obtained a new Trans Union Disclosure dated May 7, 2019, which
 10
            indicated that Trans Union nevertheless updated Plaintiff’s Home Point Financial Account
 11
            tradeline in accordance with Home Point Financial’s investigation. However, Home Point
 12
 13         Financial failed to correct the inaccuracy Plaintiff disputed, and the remark of “>Chapter

 14         7 Bankruptcy<” remained.          Moreover, Home Point Financial also added further
 15
            inaccuracies to its tradeline, including changing the Pay Status from “Current; Paid or
 16
            Paying as Agreed” to “>Account Included in Bankruptcy<.”
 17
      34.   In addition to maintaining and adding more bankruptcy indicators on the Home Point
 18
 19         Financial tradeline, Home Point Financial’s investigation also failed in another significant

 20         respect: it deleted her positive payment history. Specifically, on Plaintiff’s January 14,
 21         2020 Trans Union Disclosure, despite the other inaccuracy on the Home Point Financial
 22
            tradeline, it had beneficially included about five years’ worth of positive payment history
 23
            from July 2013 through June 2017, along with September and October 2017. This positive
 24
 25         payment history should have remained on the Home Point Financial tradeline, along with

 26         Plaintiff’s consistent payments under the Reaffirmation Agreement through present. By
 27         deleting Plaintiff’s Home Point Financial Account payment history upon reinvestigation,
 28

                                                      -8-
Case 1:21-cv-00100-RLY-TAB Document 1 Filed 01/13/21 Page 9 of 14 PageID #: 9




  1         Trans Union suppressed the positive credit data which would have provided Plaintiff a

  2         true “fresh start” after filing Bankruptcy. That is, the material omission of Plaintiff’s
  3
            positive payment history on her Home Point Financial Account was patently incorrect
  4
            because she was in fact making timely monthly payments from July 2013 through present
  5
            (“Positive Suppressed Data”).
  6
  7   35.   This failure caused Plaintiff’s Credit File to include materially misleading omissions,

  8         which in context created misperceptions about Plaintiff’s timely (yet unreflected) monthly
  9
            payments to Home Point Financial.
 10
      36.   Upon information and belief, the payment history segment has a significant overall impact
 11
            on the various consumer reporting products that Trans Union offers credit decision
 12
 13         makers.

 14   37.   Deleting the Home Point Financial tradeline payment history section was patently
 15
            incorrect because it did not reflect Plaintiff’s actual payment performance from July 2013
 16
            through present.
 17
      38.   This failure was also materially misleading because these omissions created
 18
 19         misperceptions about Plaintiff’s actually timely monthly payments to Home Point

 20         Financial from July 2013 through present.
 21   39.   Similarly, on March 4, 2020, Plaintiff received a “reinvestigation” report from Experian
 22
            (“Experian Reinvestigation”). Experian indicated that it had received the Experian
 23
            Dispute Letter and investigated Plaintiff’s dispute.
 24
 25   40.   Experian declined to update Plaintiff’s Home Point Financial Account based on Home

 26         Point Financial’s investigation. Specifically, Experian’s Reinvestigation stated: “The
 27         company that reported the information has certified to Experian that the information is
 28

                                                    -9-
Case 1:21-cv-00100-RLY-TAB Document 1 Filed 01/13/21 Page 10 of 14 PageID #: 10




   1         accurate. This item was not changed as a result of our processing your dispute.” As such,

   2         Home Point Financial failed to correct the inaccuracy Plaintiff disputed.
   3
       41.   Additionally, Home Point Financial failed to update Plaintiff’s payment history. On
   4
             Plaintiff’s January 14, 2020 Experian Disclosure, Home Point Financial listed her
   5
             payment history as “OK” from July 2013 through January 2018 (with a few exceptions of
   6
   7         “ND” meaning “No data for this time period”). However, upon reinvestigation, her Home

   8         Point Financial payment history remained the same, missing over two years’ worth of
   9
             positive payment history from February 2018 through present. This positive payment
  10
             history should have continued on the Home Point Financial tradeline, along with
  11
             Plaintiff’s consistent payments under the Reaffirmation Agreement through present. By
  12
  13         failing to continue to update and report these payments upon reinvestigation, Home Point

  14         Financial suppressed the positive credit data which would have provided Plaintiff a true
  15
             “fresh start” after filing Bankruptcy. That is, the material omission of Plaintiff’s positive
  16
             payment history on her Home Point Financial Account was patently incorrect because she
  17
             was in fact making timely monthly payments from July 2013 through present.
  18
  19   42.   This failure by Home Point Financial caused Plaintiff’s Experian Credit File to include

  20         materially misleading omissions, which in context created misperceptions about
  21         Plaintiff’s timely (yet unreflected) monthly payments to Home Point Financial.
  22
       43.   Upon information and belief, the payment history segment has a significant overall impact
  23
             on the various consumer reporting products that Experian offers credit decision makers.
  24
  25   44.   Failing to update the payment history the Home Point Financial Account was patently

  26         incorrect because it did not reflect Plaintiff’s actual payment performance beyond January
  27         2018.
  28

                                                     - 10 -
Case 1:21-cv-00100-RLY-TAB Document 1 Filed 01/13/21 Page 11 of 14 PageID #: 11




   1   45.    Home Point Financial’s failure was also materially misleading because these omissions

   2          created misperceptions about Plaintiff’s actually timely monthly payments to Home Point
   3
              Financial from February 2018 through present.
   4
       46.    A reasonable investigation by Home Point Financial at any point following either Dispute
   5
              Letter would have indicated that Plaintiff reaffirmed her Home Point Financial debt and
   6
   7          continued to make all required payments as agreed. A reasonable investigation also would

   8          have removed the bankruptcy indications from the tradeline.
   9
       47.    Home Point Financial failed to conduct a reasonable investigation as required by 15
  10
              U.S.C. § 1681s-2(b), failed to review all relevant information Plaintiff provided in her
  11
              Dispute Letters, as required by and in violation of 15 U.S.C. § 1681s-2(b), and wrongly
  12
  13          continued reporting inaccurate information in connection with Plaintiff’s credit reports.

  14   48.    Moreover, Plaintiff has suffered concrete and imminent harm to her creditworthiness. The
  15
              Trans Union Disclosure demonstrated that at least sixteen non-Trans Union entities
  16
              procured Plaintiff’s consumer reports during the two-year period preceding the Trans
  17
              Union Disclosure.2 Similarly, the Experian Disclosure demonstrated that at least twenty-
  18
  19          two non-Experian entities procured Plaintiff’s consumer reports during the two-year

  20          period preceding the Experian Disclosure.3 Moreover, as of the date of both Disclosures,
  21          both Trans Union and Experian were reporting that Plaintiff had an open account with
  22
              another third party, namely Fifth Third Bank NA. Account-holders, such as this third
  23
              party with an open account, routinely review a consumer’s account by procuring consumer
  24
  25          reports, which can be used to assess whether the consumer continues to meet the terms of

  26
        2
           This does not include a list of entities who appear to be affiliated with Trans Union, although
  27   Plaintiff does not concede that some or all of these entities would also constitute third parties.
  28
         3
           This does not include a list of entities who appear to be affiliated with Experian, although
       Plaintiff does not concede that some or all of these entities would also constitute third parties.

                                                      - 11 -
Case 1:21-cv-00100-RLY-TAB Document 1 Filed 01/13/21 Page 12 of 14 PageID #: 12




   1         the account. Finally, prospective creditors who wished to make a firm offer of credit or

   2         insurance to Plaintiff may have excluded Plaintiff from lists of consumers who received
   3
             such offers, or else would have factored the inaccurate and confusing information into the
   4
             terms of any firm offer they decided to extend to Plaintiff. Thus, the inclusion of
   5
             derogatory information presents an imminent, material risk of harm that Plaintiff’s
   6
   7         creditworthiness has been, and continues to be, damaged.

   8   49.   Plaintiff’s continued efforts to correct Home Point Financial’s erroneous and negative
   9
             reporting of the reaffirmed debt by communicating Plaintiff’s dispute with Trans Union
  10
             and Experian were fruitless.
  11
       50.   Home Point Financial’s continued inaccurate and negative reporting of the reaffirmed debt
  12
  13         in light of its knowledge of the actual error was willful. Indeed, Home Point Financial

  14         clearly knew about the Reaffirmation Agreement, as it was party to the Reaffirmation
  15
             Agreement and filed it in Plaintiff’s bankruptcy. Plaintiff is, accordingly, eligible for
  16
             statutory damages.
  17
       51.   Also as a result of Home Point Financial’s continued inaccurate and negative reporting,
  18
  19         Plaintiff has suffered actual damages, including without limitation issues regarding credit

  20         standing, out-of-pocket expenses in challenging Home Point Financial’s inaccurate
  21         reporting, damage to Plaintiff’s creditworthiness, and emotional distress.
  22
       52.   By inaccurately reporting account information relating to the reaffirmed debt after notice
  23
             and confirmation of its errors, Home Point Financial failed to take the appropriate
  24
  25         measures as required under 15 U.S.C. § 1681s-2(b).

  26
  27
  28

                                                    - 12 -
Case 1:21-cv-00100-RLY-TAB Document 1 Filed 01/13/21 Page 13 of 14 PageID #: 13




   1   53.   Plaintiff has been required to retain counsel to prosecute this action based on this defective

   2         investigation and reinvestigation, and she is entitled to recover reasonable attorney’s fees
   3
             and costs. See 15 U.S.C. §§ 1681n, 1681o.
   4
                                          PRAYER FOR RELIEF
   5
             Plaintiff respectfully requests the Court grant Plaintiff the following relief against
   6
   7   Defendant on Count 1:

   8                             FIRST CAUSE OF ACTION
                      VIOLATION OF THE FAIR CREDIT REPORTING ACT
   9
                              15 U.S.C. § 1681 ET SEQ. (FCRA)
  10
       •     an award of actual damages pursuant to 15 U.S.C. § 1681n(a)(1);
  11
  12   •     award of statutory damages pursuant to 15 U.S.C. § 1681n(a)(1);

  13   •     an award of punitive damages as the Court may allow pursuant to 15 U.S.C. § 1681n(a)(2);
  14   •     award of costs of litigation and reasonable attorney’s fees, pursuant to 15 U.S.C.
  15
             § 1681n(a)(3), and 15 U.S.C. § 1681(o)(a)(1) against Defendant for each incident of
  16
             negligent noncompliance of the FCRA; and
  17
  18   •     any other relief the Court may deem just and proper.

  19   ///
  20   ///

  21   ///
       ///
  22
       ///
  23
       ///
  24
       ///
  25
       ///
  26   ///
  27   ///
  28   ///


                                                      - 13 -
Case 1:21-cv-00100-RLY-TAB Document 1 Filed 01/13/21 Page 14 of 14 PageID #: 14




   1                                            TRIAL BY JURY

   2           Pursuant to the Seventh Amendment to the Constitution of the United States of America,

   3   Plaintiff is entitled to, and demands, a trial by jury.
   4   Dated: January 13, 2021
   5                                                              Respectfully submitted,

   6                                                              /s/ David H. Krieger, Esq.
                                                                  David H. Krieger, Esq.
   7                                                              KRIEGER LAW GROUP LLC
   8                                                              2850 W. Horizon Ridge Parkway, Ste. 200
                                                                  Henderson, Nevada 89052
   9
                                                                  Miles N. Clark, Esq.
  10                                                              Shaina R. Plaksin, Esq.
  11                                                              KNEPPER & CLARK LLC
                                                                  5510 S. Fort Apache Rd, Suite 30
  12                                                              Las Vegas, NV 89148-7700
  13                                                              Attorneys for Plaintiff
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                         - 14 -
